Exhibit 10.49

MANUFACTURING SALES AGREEMENT

This Agreement made and entered into this 19 day of November, 2004 (the
“Effective Date”) by and between Mannatech™ Incorporated (“Buyer”) with its
principle place of business at 600 S. Royal Lane, Suite 200, Coppell, Texas
75019 and Natural Alternatives Inc. (“Seller”) with its principle place of
business located at 1185 Linda Vista Drive, San Marcos, CA 92078 referred to as
the “Parties”.

RECITALS

WHEREAS, Buyer develops and sells proprietary nutritional supplements and
topical products through a network marketing system throughout the United
States, Canada, Australia, New Zealand, the United Kingdom and Japan by
distributors referred to as Independent Associates (“Associates”);

WHEREAS, Seller is engaged in the development, manufacture and sale of
functional foods and nutritional supplements and possesses particular technology
and know-how and has previously been provided product formulations of all of
Buyer’s Products developed for Buyer under the terms of a separately executed
and incorporated Confidentiality and Non-Disclosure Agreement (dated
February 26, 1997) to determine the formulation change requirements of the
Products;

WHEREAS, Buyer desires to expand its sales territory to include Germany and
Denmark (the “Territory”) and desires to utilize Seller exclusively to make
changes to the Product formulas and to manufacture and deliver the Product in
accordance with the terms of this Agreement;

WHEREAS, Seller desires to make changes to the Product formulas and to
manufacture and deliver the Product exclusively for Buyer within the Territory
during the term of this Agreement in accordance with the terms of this
Agreement; and,

WHEREAS, Seller represents that it presently has the ability to make changes to
the Product formulas and to manufacture and deliver the Product in conformance
with applicable laws of the Territory in accordance with the terms of this
Agreement.

NOW THEREFORE, incorporating the above recitals herein, and in consideration of
the covenants and obligations contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1. Definitions.

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

1



--------------------------------------------------------------------------------

1.1 “Product” or “Products” means Ambrotose®, Phyt•Aloe®, Catalyst and Plus
Tablets and other Products as may be requested from time-to-time.

1.2 “Territory” means: (1) Germany and (2) Denmark

1.3 “Secondary Term” shall refer to a 365 day period commencing on, and on each
anniversary of the Effective Date.

 

2. Specifications and Development

Seller shall develop, manufacture, produce and package for Buyer the nutritional
Products initially the subject of this Agreement and any new Product
subsequently determined by the Parties to be added to this Agreement. All
Products and new Products shall be listed on subsequent written memorandums
signed by the Parties and expressly referring to this Agreement. The detailed
formulations and specifications for the manufacturing, producing and packaging
of the Products shall be listed on subsequent written memorandums signed by the
Parties and expressly referring to this Agreement (the “Standards”). The Parties
may, from time to time amend the subsequent written memorandums by mutual
written agreement.

 

3. Term.

3.1 Primary Term. Unless earlier terminated by either Party this Agreement shall
be effective for a period of five (5) years (the “Initial Term”) commencing on
the Effective Date of this Agreement. Within sixty (60) days of the termination
date of the Initial Term, either Party may provide notice to the other than it
does not intend to extend the Agreement into the Secondary Term. If such sixty
(60) day notice does not occur, this Agreement may automatically extend for
successive twelve (12) month terms (collectively, the “Secondary Term”). In the
event the Agreement extends to any Secondary Term thereafter, either Party may
terminate the Agreement, upon sixty (60) days notice prior to the end of the
then Secondary Term.

3.2 If such sixty (60) day notice does not occur prior to the end of the Initial
Term or any Secondary Term, then Seller and Buyer shall immediately commence
good faith negotiations to determine and agree upon such quantity and price for
such Secondary Term. At least thirty (30) days prior to the end of the Initial
Term or any Secondary Term, Buyer and Seller shall mutually agree in writing on
the quantity and price of the Products to be sold by Seller to Buyer during such
Secondary Term. If Buyer and Seller are unable to agree in writing on such
quantity and price, this Agreement shall terminate effective at the end of the
Initial Term or the then Secondary Term.

3.2.1 Nothing contained in this Section shall be deemed to obligate Buyer and
Seller to agree upon such quantity and price;

 

2



--------------------------------------------------------------------------------

3.2.2 Nothing contained in this Section shall be deemed to obligate either Party
to negotiate with the other Party regarding such quantity and price if such
other Party is then in breach of or in default under this Agreement, or

3.2.3 Nothing contained in this Section shall be deemed to limit the rights of
Buyer and Seller under Section 12 (Indemnification).

3.3 At the termination of this Agreement, Buyer shall have the right and ability
to make Products, particularly using its proprietary information and formulae.

3.4 Failed Conditions. In connection with the Products referenced herein, if
following diligent investigation, inquiry and conference with Seller, Buyer in
good faith does not believe Seller satisfies any one or more of the conditions
contained herein or any Products are not being manufactured within Standards,
Buyer shall give Seller written notice of such determination. Such notice shall
state in detail the conditions Seller does not satisfy, the reasons Buyer
believes Seller does not satisfy the stated conditions, and a detailed statement
of facts that would have to exist for Seller to satisfy the failed conditions.
Seller shall have sixty (60) days following receipt of the written notice
referenced in this Section to cure any inability or failure to satisfy any
conditions listed in a notice from Buyer. In the event such failure cannot be
reasonably cured within sixty (60) days, Seller shall have whatever longer
period is reasonably required, as agreed to by the Parties, provided Seller
commences such cure within sixty (60) days of receipt of a notice from Buyer and
thereafter diligently pursues the cure to completion.

3.5 Effect of Failed Condition. In the event Seller does not cure its inability
to satisfy the conditions contained in a notice received from Buyer pursuant to
Section 3.4 within the time periods set forth, then Buyer may for a period of
thirty (30) days after the earlier to occur of: (i) expiration of such time
periods; or (ii) receipt of Seller’s written notice it will not cure such
conditions, elect to terminate this Agreement in accordance with Section 14.2.3.

 

4. Products.

4.1 Product Development. Buyer shall develop formulations for the Products both
legally compliant with the applicable laws of the Territory and acceptable by
Buyer. In connection with Product development, Seller shall:

4.1.1 Review existing Buyer Product formulations as requested by Buyer and
ingredients and excipients used in Buyer Product formulations;

4.1.2 Cross-reference applicable published Territory regulations where
necessary;

4.1.3 Recommend formulations including the removal/replacement of non-permitted
Product ingredients based on regulatory guidelines for the Territory;

 

3



--------------------------------------------------------------------------------

4.1.4 Provide scientific data on the composition and/or physiological function
of ingredients used in Buyer Product formulations and provide nutritional
information and nutritional values for nutritional supplements used in Buyer
Products;

4.1.5 NAI will provide Mannatech structure/function claims to be made in
conjunction with the Products together with scientific substantiation for such
structure/function claims;

4.1.6 Prepare master formula and processing instructions for all Products and
submit to Buyer for approval;

4.1.7 Register Products with applicable governmental agencies within the
Territory and maintain such registrations to ensure Products conform at the time
of delivery with applicable laws, rules and regulations in the Territory; Seller
will provide copies of the registration documents to Buyer for review and
approval prior to submission and approval by Buyer of such registration
documents shall not be unreasonably withheld; Buyer will approve or disapprove
any such matter within five (5) business days following submission to it for
approval; Buyer’s failure to timely provide the approval requested or the
reasons for any refusal to consent shall constitute approval for purposes of
this Section; Seller will provide to Buyer copies of the final documents
submitted and correspondence from the applicable agencies;

4.1.8 Participate in responding to governmental regulators concerning Product
related issues pre and post marketing of the Products and provide Buyer copies
of correspondence with such regulators; Seller will provide copies of any
changes requested by such government regulators to Buyer for its review and
approval;

4.1.9 Supply, sample and approve for manufacture raw materials/components,
containers and closures and shipping labels and shippers; specifications for raw
materials/components, containers and closures and shipping labels and shippers
will be drafted by Seller and approved by Buyer, and

4.2 Product Packaging and Labels. Buyer will be solely responsible for
development of all packaging and labeling with respect to the Products provided
that Seller will be responsible for providing any information regarding
ingredients and makeup of the Products required to be disclosed to comply with
applicable laws, rules and regulations in the Territory. Buyer will be solely
responsible for the development and regulatory approval of all non-label claims
included by Buyer on any packaging, labels, inserts or promotional materials.
Seller is not responsible for any claims made by Buyer in its marketing and/or
selling literature, or claims made by Buyer’s distributors or sales team or any
other representative or agent of Buyer. The initial packaging requirements for
the Products shall be listed on subsequent written memorandums signed by the
Parties and expressly referring to this Agreement. Such requirements may be
changed from time to time as agreed to by Buyer and Seller and shall be listed
on subsequent written memorandums signed by the Parties and expressly referring
to this Agreement.

 

4



--------------------------------------------------------------------------------

4.3 Proprietary Components. Seller may seek in its own name and at its own
expense, and if obtained, shall maintain appropriate patent, trademark,
copyright or registration protection for any element or component proprietary to
Seller that is included in any Product or any part thereof, and Seller shall
retain ownership of such elements or components. During the term of this
Agreement, Seller grants Buyer a nonexclusive license to the foregoing solely to
the extent necessary to exercise Buyer’s rights provided for in this Agreement.
Nothing in this Agreement will be deemed a transfer of ownership in any
intellectual property rights of either Party to the other under this Agreement,
whether such intellectual property rights existed before the Effective Date or
are created after.

 

5. Quality Control.

5.1 Seller shall manufacture and package Products at its Plant in quantities
ordered by Buyer in accordance with the terms and conditions set forth in this
Agreement. Seller may develop for its own use in manufacturing the Products such
specifications and quality control parameters and utilize at Seller’s expense
such subcontractors as Seller may deem appropriate, provided all production is
in compliance with the Standards. The Parties agree Seller may supplement or
otherwise modify Standards at any time and from time to time, subject to Buyer’s
prior written approval which shall be provided or declined within ten
(10) business days of a request therefore, and which shall not be unreasonably
withheld. For purposes of this Agreement, “Plant” means Seller’s production
facilities wherever located.

5.2 Seller warrants and represents that it has established procedures for the
manufacture and supply of the Products. Seller agrees that all Products
manufactured, packaged, labeled, supplied and delivered to Buyer (or its
designee), will be manufactured in a professional, clean, safe and sanitary
manner, in accordance with good manufacturing practices and the specifications
and Standards established and agreed to by Buyer and Seller.

5.3 Buyer shall have reasonable access to Seller’s Plants at all reasonable
times upon reasonable notice (not to exceed two business days) while Product is
in process for the purpose of conducting inspection and testing of such Product
and for purposes of quality control audits. Seller shall be notified in advance
of the names of all visiting personnel or agents and their intended dates of
arrival. Buyer at its sole cost and expense shall perform inspections and tests
for quality assurance in a manner that will not unduly delay or interrupt
production or manufacture of any Product.

5.4 Seller shall perform all in-process and finished manufacturing checks
necessary to assure Product quality. A Product shall not be released for
shipment unless it complies with all specifications and all applicable laws,
rules and regulations. Seller shall place any noncomplying Products on hold.
Products that do not comply shall be put on hold and may be released only with
the prior approval of Buyer. All Products that do not comply with the
specifications for that Product, will be disposed of by Seller at its

 

5



--------------------------------------------------------------------------------

expense and in a manner consistent with the law. Deviations or out of
specifications results will be investigated by Seller with the results of the
investigation submitted to Buyer for review.

5.5 Seller is solely responsible for compiling all original records of
manufacture, packaging and testing. All records of manufacture, packaging and
testing maintained by Seller with respect to the Product shall be available at
all reasonable times for inspection and verification by Buyer or any of its
designated agents or representatives. All such master manufacturing and test
records shall be documented and summarized by Seller and copies provided to
Buyer at Buyer’s request. Buyer reserves the right, at any reasonable time, to
examine Seller’s records of manufacture, packaging and testing related to the
Product, at Buyer’s sole expense, and Seller shall cooperate with any person
making such examination on behalf of Buyer. Seller shall be notified in advance
of the names of all visiting personnel or agents and their intended dates of
arrival.

5.6 Buyer shall be solely responsible for determining shelf life of the
Products. Seller agrees to cooperate and provide assistance to Buyer in Buyer’s
investigation and response to consumer complaints related to the Products, but
in no circumstance shall Seller be compelled to respond to any consumer
complaint.

5.7 Seller shall retain samples of starting materials and finished products in
accordance with its general practices for similar products.

 

6. Inspection Events, Production Codes, Regulatory Action.

6.1 Inspection Events. Seller shall immediately notify Buyer by the most
expeditious means practicable, but in no event later than the next business day,
if and when it is informed of an impending audit, inspection and/or onsite visit
(“Inspection Event”) concerning the manufacture of any Product by Seller under
this Agreement by a governmental agency or any licensing unit thereof. Buyer, at
its sole discretion and expense may elect to send an employee or designee to
observe the Inspection Event. In the event that Seller should not have prior
notice of an Inspection Event, then Seller shall, within three (3) business days
after such Inspection Event, give written notice of the same to Buyer, and shall
further provide to Buyer any written documentation supplied to Seller on account
of such Inspection Event. In the event of any action described in this Section,
the Parties shall cooperate in determining the response, if any, to be made to
such action and each Party agrees to cooperate with, assist and allow Seller to
be the primary spokesperson in responding to any communication or inquiry,
and/or attempting to resolve any such action, and to refrain from any activity
with respect to such action which is not previously approved by Seller, unless
otherwise required by law.

6.2 Codes. Production codes for Products will be maintained in accordance with
Seller’s existing policies as of the date hereof. Seller shall maintain detailed
records on raw and packaging materials usage, finished Product production by
code date and shipping of Product, so that Product can be traced in case of a
recall. Unless necessary to prevent serious injury or death, Seller cannot
initiate a recall or withdrawal of Products

 

6



--------------------------------------------------------------------------------

ordered by or shipped to Buyer without the consent of Buyer which cannot be
unreasonably withheld. If a recall or withdrawal must be initiated before
consent of Buyer can be obtained, in order to prevent serious injury or death,
notice to Buyer must be provided as soon as is reasonably feasible. Seller shall
retain complete control of all recall decisions with respect to Products sold or
shipped by it to Buyer and Buyer shall have no rights in connection therewith,
except that Seller shall provide Buyer with notification of any such recall
within a reasonable time thereafter, together with the reasons for the recall
and such information as may be available to Seller concerning the degree to
which the reasons may have application to any Products shipped to or on behalf
of Buyer.

6.3 Regulatory Action. If the FDA or any other domestic or foreign federal,
state or local government agency makes, with respect to any Product manufactured
by Seller for Buyer under this Agreement, (i) an inquiry, or (ii) gives notice
of or makes an inspection at any Party’s premises, or (iii) seizes any such
Product or requests a recall, or (iv) directs any Party to take or cease taking
any action, the other Party shall be notified immediately but in no event later
than the next business day. Seller will investigate the inquiry or complaint and
provide Buyer with a written report within 2 weeks after the notification.
Duplicates of any samples of Product taken by such agency shall be sent to the
other Party promptly. In the event of any action described in this Section, the
Parties shall cooperate in determining, and will mutually agree upon, the
response, if any, to be made to such action and each Party agrees to cooperate
with, assist and allow Seller to be the primary spokesperson in responding to
any communication or inquiry, and/or attempting to resolve any such action, and
to refrain from any activity with respect to such action which is not previously
approved by Seller, unless otherwise required by law.

 

7. Purchase Orders & Shipping.

7.1 Purchase Orders. All purchase orders shall constitute authorization to
Seller by Buyer to order materials, allocate labor or equipment, or enter into
other commitments for the assembly and manufacture of the Products required by
such purchase order. Such purchase orders shall be firm and binding upon Buyer,
and shall be filled by Seller in accordance with this Agreement. Notwithstanding
the foregoing, Buyer may cancel a purchase order at any time prior to delivery.
Seller shall complete all work in process in a timely fashion and deliver the
same to Buyer as provided herein against payment as provided herein. Buyer shall
reimburse Seller for any out-of-pocket expenditure for raw materials,
ingredients and packaging materials that Seller incurs that cannot be canceled
or allocated to other uses and Seller will provide those materials to Buyer
against payment as provided herein. Seller will ship Product by the date set
forth in each purchase order, or sooner, provided that: (i) such date cannot be
less than 90 days after the purchase order date without Seller’s approval; and
(ii) Buyer may, prior to shipment, request that Seller delay the shipment date
subject to the Parties’ agreement to the payment by Buyer for any additional
storage charges. The Parties agree to set minimum order sizes for all purchase
orders under this Agreement after Product formulations are approved for the
Products and after all Products are pilot tested.

 

7



--------------------------------------------------------------------------------

7.2 Shipping. Seller shall load Products onto such carriers as may be determined
by the Parties. All Products are delivered F.O.B. Seller’s dock and all risk of
loss of the Products shall remain with Seller until loaded onto such carriers
unless Buyer and Seller shall otherwise mutually agree in writing. The carrier
selection, shipment and payment procedures and bill of lading requirements shall
be in accordance with any reasonable instructions issued by Buyer, and otherwise
shall be subject to Buyer’s approval which approval shall not be unreasonably
withheld. Products are to be shipped via clean trucks and containers suitable
for transportation of food and protection of its contents with respect to
integrity and quality, and shall be in compliance with good commercial practice
and all applicable laws, rules and regulations. All costs of shipping shall be
paid by Seller at the time of shipping and billed to Buyer by separate shipping
invoice. Payment in full for all costs of shipping shall be due from Buyer to
Seller within thirty (30) days after Buyer’s receipt of the shipping invoice.

 

8. Compensation, Payment & Invoices.

8.1 Compensation. As full and complete compensation for all services performed
and goods sold hereunder by Seller, Buyer shall pay Seller the price set forth
for each Product listed on subsequent written memorandums signed by the Parties
and expressly referring to this Agreement plus the cost of shipping all
Products, plus any reasonable charge for excess periods of storage required by
Buyer as set forth in Section 7.1. The compensation due Seller for each Product
price shall also include: (i) all federal, state and local taxes that may be
imposed upon Seller’s manufacture and sale of each Product, (ii) reimbursement
of Seller’s reasonable costs incurred on behalf of Buyer in obtaining and
maintaining required governmental authorizations for the import and sale of
Products into the Territory, and (iii) reimbursement of Seller’s reasonable
costs incurred on behalf of Buyer in obtaining and maintaining required
governmental authorizations and registrations with all regulatory agencies in
the Territory for the sale of Products, including without limitation all
reasonable costs associated with the hiring of industry consultants, advisors,
toxicologists, translators and other personnel or services required by Seller to
obtain and maintain required governmental authorizations and registrations with
all regulatory agencies in the Territory for the sale of Products.

8.2 Price Increases/Decreases. In the event costs increase or decrease by ten
percent (10%) or more as a result of a change in the Standards, labor costs,
material costs, rent, custom charges, taxes, import or export duties, freight
costs or utility rates, Seller shall provide Buyer documentation supporting such
cost increases or decreases in a form reasonably satisfactory to Buyer. Upon
Buyer’s reasonable satisfaction and confirmation of the increased or decreased
costs, the increased or decreased costs shall be reflected in a subsequent
written memorandum signed by the Parties and expressly referring to this
Agreement. Any increase or decrease in purchase price shall become effective
thirty (30) days after Buyer and Seller determine such increase or decrease.
Neither Party may exercise this provision more than once in any six (6) month
period. In any such review, Seller will disclose the prior (e.g., as of the
Effective Date or as of the last evaluation) values of all of the above
variables as well as the current values of all of the above

 

8



--------------------------------------------------------------------------------

variables. Buyer reserves the right to reject any proposed purchase price
adjustment. Notwithstanding any other provision in this Agreement to the
contrary, if Buyer rejects any proposed purchase price adjustment, Seller may
terminate this Agreement at any time following any rejection upon giving Buyer
thirty (30) days notice.

8.3 Invoices. Seller shall submit invoices to Buyer for payment in full for all
Products when quantities of the Products are available for shipment to Buyer.
Seller’s invoices are due on receipt by Buyer (net 30) and must be paid in USD.
Payments not made within thirty (30) days from the date of Seller’s invoice will
bear interest at one and one half (1 1/2%) per month.

 

9. Exclusivity & Ownership.

9.1 The Products that are the subject of this Agreement will at all times be
solely owned by Buyer. Seller shall not directly or indirectly develop,
manufacture or market an “equivalent or derivative product” for any other
multi-level marketing company or any other form of retail distribution using
Buyer’s formulas. For the purpose of this Agreement, “equivalent or derivative
product” means any product formulated by Seller which substantially replicates
the Product as to the combination of specific ingredients, nutrients, and
functional features with Buyer’s proprietary ingredients and/or formulations.
All proprietary ingredients and/or formulations for each Product formula claimed
by Buyer and sought to be protected by Buyer under this Section shall be listed
on subsequent written memorandums signed by the Parties and expressly referring
to this Agreement. The foregoing notwithstanding, nothing in this Agreement is
deemed to preclude Seller from developing, manufacturing or marketing any other
type of product in any channel of distribution worldwide.

 

10. Trademarks and Tradenames.

10.1 The Parties recognize that the corporate name and respective trademarks or
tradenames of the other are valuable and that all goodwill associated with use
of such names and marks shall inure to the benefit of the other. Either Party
shall have the right to terminate this Agreement immediately in the event that
the other Party acts in a manner which would negatively impact the reputation of
such Party and/or of its name or marks and/or would infringe or dilute the value
of the other Party’s name or marks or which is not in compliance with applicable
law in the United States or any other country in which either Party conducts
business as the case may be. Each Party shall be solely responsible for the
registration and maintenance of its trademarks and tradenames in the Territory.

10.2 Buyer shall be the sole owner and shall have perpetual use and control of
all promotional materials produced for Buyer bearing its trade name and/or
trademarks (“Buyer Marks”) related to the Product. Buyer shall be free to
dispose of and treat in any way all promotional materials under this Agreement,
including but not limited to selling, advertising, distributing, and permitting
their use in other mediums, whether for profit or otherwise. Except as provided
in Section 4.3, Seller has no right or license to use any of

 

9



--------------------------------------------------------------------------------

the trademarks or tradenames owned by, licensed to or associated with the Buyer
Marks during the term of this Agreement without prior approval and express
permission from Buyer, such approval and permission is within the sole
discretion of Buyer and may be withheld at any time.

10.3 Seller acknowledges and agrees that all Product formulas are proprietary to
and owned exclusively by Buyer (“Buyer Intellectual Property”) and Seller
disclaims all interest in such Buyer Intellectual Property including without
limitation any modifications or improvements made by Seller to such Buyer
Intellectual Property during the term of this Agreement. Buyer acknowledges and
agrees that any new product formula provided by Seller that is declined by Buyer
for use under this Agreement shall be proprietary to and owned exclusively by
Seller; provided it does not include Buyer’s proprietary formulations.

 

11. Confidential Information.

11.1 Seller recognizes and acknowledges that Buyer’s trade name(s), trademarks,
copyrights, patents, marketing plans, identity of and related information
regarding its Associates, product formulations and other proprietary product
information and any information relating to the management/operations of Buyer
are valuable assets belonging to Buyer and as such are the sole property and may
constitute trade secrets of Buyer. Prior to and during the performance of this
Agreement, Seller may have or had access to certain confidential information
pertaining to Buyer. Seller specifically agrees Seller will not at any time,
during or after the performance of this Agreement, in any manner, either
directly or indirectly, use, divulge, disclose, or communicate to any person,
firm or corporation, any confidential information of any kind, nature, or
description concerning any matters affecting or relating to the business of
Buyer (hereinafter referred to as “Buyer Confidential Information”). Buyer
Confidential Information includes but is not limited to: Buyer genealogies
(being the information held by Buyer in connection with any current or former
Associate of Buyer) related to its Associates including without limitation its
relationship with each of its Associates, the Associate’s name, upline and
downline, charts, data reports, proprietary product information which may from
time-to-time be made known to Seller, the names or practices of any of Buyer’s
customers or Associates; Buyer’s marketing methods and related data; the names
of Buyer’s vendors or suppliers; costs of materials; costs of its products
generally, the prices Buyer obtains or has obtained or at which it sells or has
sold its products or services; manufacturing and sales costs; lists or other
written records used in Buyer’s business; compensation paid to its Associates,
details of training methods, new products or new uses for old products,
merchandising or sales techniques, contracts and licenses, business systems,
computer programs, or any other confidential information of, about, or
concerning the business of Buyer; its manner of operation or other confidential
data of any kind, nature or description.

11.2 Seller agrees to use the Buyer Confidential Information only for Buyer
business, and shall not use such Confidential Information in any other marketing
endeavor (whether for profit or otherwise) and shall return copies of any
written Buyer

 

10



--------------------------------------------------------------------------------

Confidential Information in Seller’ possession to Buyer forthwith upon written
demand and upon termination of the Sale and License Agreements for whatever
reason.

11.3 Notwithstanding anything to the contrary contained in this Agreement:

11.3.1 Seller shall have no obligation to maintain in confidence or return to
Buyer any information (i) that was known to Seller prior to its disclosure to
Seller by Buyer or any of its current or former Associates and that did not
become known to Seller through disclosure by a person who was then known
actually by Seller to have obtained such information or made such disclosure in
violation of any obligation to Buyer, (ii) that is now in or hereafter enters
the public domain other than due to a breach by Seller of this Section,
(iii) that is disclosed to Seller by a third party who is not actually known by
Seller to have obtained or disclosed such information in violation of any
obligation to Buyer, or (iv) that is independently developed by Seller without
the aid, application or use of any Buyer Confidential information disclosed to
Seller; and

11.3.2 Seller may make any disclosure of Buyer Confidential Information (i) that
it is necessary or appropriate to make in order to carry out its obligations
under any written agreement with Buyer, (ii) that it is required or permitted to
make pursuant to any written consent of or written agreement with Buyer or
(iii) that it is required by law to make.

11.4 Buyer recognizes and acknowledges that Seller’ trade name(s), trademarks,
copyrights, patents, marketing plans, product formulations, know-how, compounds,
products, processes, designs, production methods and techniques and other
proprietary product information and any information relating to the
management/operations of Seller are valuable assets and confidential information
belonging to Seller and as such are the sole property of Seller and may
constitute trade secrets of Seller. Prior to and during the performance of this
Agreement, Buyer may have or had access to certain confidential information
pertaining to Seller. Buyer specifically agrees it will not at any time, during
or after the performance of this Agreement, in any manner, either directly or
indirectly, use, divulge, disclose, or communicate to any person, firm or
corporation, any confidential information of any kind, nature, or description
concerning any matters affecting or relating to the business of Seller
(hereinafter referred to as “Seller Confidential Information”). Seller
Confidential Information includes but is not limited to: the names or practices
of any of Seller’s customers; Seller’s marketing methods and related data; the
names of Seller’s vendors or suppliers; costs of materials; costs of its
products generally, the prices Seller obtains or has obtained or at which it
sells or has sold its products or services; manufacturing and sales costs; lists
or other written records used in Seller’s business; details of training methods,
new products or new uses for old products, merchandising or sales techniques,
contracts and licenses, business systems, computer programs, or any other
confidential information of, about, or concerning the business of Seller, its
manner of operation or other confidential data of any kind, nature or
description.

 

11



--------------------------------------------------------------------------------

11.5 Buyer agrees to use the Seller Confidential Information only for Seller
business and shall return copies of any written Seller Confidential Information
in its possession to Seller forthwith upon written demand and upon termination
of this Agreement for whatever reason.

11.6 Notwithstanding anything to the contrary contained in this Agreement:

11.6.1 Buyer shall have no obligation to maintain in confidence or return to
Seller any information (i) that was known to Buyer prior to its disclosure to
Buyer by Seller that did not become known to Buyer through disclosure by a
person who was then known actually by Buyer to have obtained such information or
made such disclosure in violation of any obligation to Seller, (ii) that is now
in or hereafter enters the public domain other than due to a breach by Buyer of
this Section, (iii) that is disclosed to Buyer by a third party who is not
actually known by Buyer to have obtained or disclosed such information in
violation of any obligation to Seller, or (iv) that is independently developed
by Buyer without the aid, application or use of any Seller Confidential
information disclosed to Buyer; and

11.6.2 Buyer may make any disclosure of Seller Confidential Information (i) that
it is necessary or appropriate to make in order to carry out its obligations
under any written agreement with Seller, (ii) that it is required or permitted
to make pursuant to any written consent of or written agreement with Seller or
(iii) that it is required by law to make.

11.6.3 It is agreed by the Parties that the foregoing covenants are appropriate
and reasonable in light of the nature and extent of the business conducted by
the Parties and their respective relationships. If is further agreed that the
covenants set forth herein are divisible in the event they are held to be
invalid, unreasonable, arbitrary or against public policy. Further, it is agreed
by the Parties that if any court of competent jurisdiction makes such a
determination, the court may determine what time period and geographical area
are reasonably necessary to protect the Parties’ legitimate business interests.

11.7 The Parties agree the information arising, created, compiled or developed
in connection with inspections and audits permitted pursuant to certain Sections
of this Agreement are proprietary and confidential, and the information revealed
therein is furnished only for the purpose of confirming compliance with the
terms of this Agreement. Any other use of the information revealed by such
inspections or audits is understood and agreed by the Parties to constitute a
material breach of this Agreement that cannot be cured.

11.8 This Section shall survive the termination of this Agreement.

 

12



--------------------------------------------------------------------------------

12. Indemnification by Buyer and Seller.

12.1 Indemnification by Seller. Seller shall indemnify and save Buyer, its
subsidiaries, affiliated and/or controlled companies, as well as each of their
respective officers, directors, agents, and employees, harmless from and against
all loss, liability, damages, claims for damages, settlements, judgments or
executions, including costs, expenses and reasonable attorneys’ fees and costs
(collectively, “Losses”) to the extent arising from sales of Products
manufactured and supplied by Seller to Buyer on and after the Effective Date,
and defend such persons or entities from any third party demands, actions,
suits, prosecutions or other such claims arising from sales of such Products on
and after the Effective Date (“Third Party Claims”) based on, (i) actual or
alleged injury to person or property or death occurring to any person whatsoever
arising out of any obligation of Seller under this Agreement, out of possession,
use of, or consumption by, any person of the Product supplied by Seller to Buyer
under this Agreement, (ii) any actual or alleged injury to person or property or
death occurring to any of Seller’s employees, agents or any individual on
Seller’s premises, (iii) the Product (including the manufacture or distribution
thereof) infringes upon the intellectual property rights of any other person or
entity (including patents, trademarks, copyrights or trade secrets), (iv) any
alleged breach of Seller’s representations and warranties contained herein,
(v) the content or manner of any nutritional ingredient labeling information
provided by Seller in connection with the Product, and (vi) provided, however,
as to (iii) and (v), that Seller will have no liability to the extent such claim
arises out of the incorporation of designs, raw materials, packaging or labeling
provided and approved by Buyer for the Products.

12.2 Indemnification by Buyer. Buyer shall indemnify and hold harmless Seller,
its subsidiaries, affiliated and/or controlled companies and all sublicensees,
as well as each of their respective officers, directors, agents, and employees,
from and against all Losses to the extent arising from, and defend such persons
or entities from Third Party Claims or other such claims arising from sales of
Products by Buyer based on: (i) any alleged breach of Buyer’s warranties
contained herein; (ii) any claims arising from the content or manner of Buyer’s
handling, marketing, promotion or recommended or proposed use of the Products;
(iii) any claims arising from any designs, raw materials, packaging or labeling
provided and approved by Buyer for the Products, or (iv) any claims that the
Products infringe any patent, copyright, trade mark right, trade secret, mask
work right or other proprietary right of any third party to the extent that such
claim is attributable to Seller’s incorporation of designs or materials provided
by Buyer into the Products.

12.3 Indemnification Procedure. The party entitled to indemnification under this
Section 12 (the “Indemnified Party”) will provide the party obligated to provide
indemnification under this Section 12 (the “Indemnifying Party”) with prompt
notice of any Third Party Claim for which its seeks indemnification under this
Section 12, provided that the failure to do so will not excuse the Indemnifying
Party of its obligations under this Section 12 except to the extent prejudiced
by such failure or delay. The Indemnifying Party will have the sole right to
control the defense and settlement of the Third Party Claim, provided that the
Indemnifying Party may not, without the

 

13



--------------------------------------------------------------------------------

Indemnified Party’s consent, enter into any settlement which admits guilt,
liability or culpability on the part of the Indemnified Party. The Indemnified
Party will provide reasonable cooperation to the Indemnifying Party in defending
any Third Party Claim.

12.4 NO CONSEQUENTIAL DAMAGES. EXCEPT WITH RESPECT TO EACH PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT, UNDER NO CIRCUMSTANCES SHALL
EITHER PARTY OR THEIR AFFILIATES HAVE ANY LIABILITY WHATSOEVER TO THE OTHER
PARTY FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES, SUCH AS, BUT NOT LIMITED TO, LOSS
OF PROFIT OR REVENUE; LOSS OF USE OF THE PRODUCTS; COST OF CAPITAL; OR CLAIMS
RESULTING FROM CONTRACTS BETWEEN BUYER, ITS CUSTOMERS AND/OR SUPPLIERS.

 

13. Seller’s Representations and Warranties.

13.1 Seller expressly warrants that at the time of delivery; (i) all Products
sold hereunder shall be of merchantable quality, free from defects in material
and workmanship as agreed to in the Standards, fully acceptable, fit for their
intended use, and to the extent legally required, approved by the regulating
authorities in the Territory respecting the Products or any other governmental
agency having authority over the Products and (ii) all Products will be
manufactured in accordance with applicable laws, regulations and orders, and
applicable industry standards; and that the Products shall be manufactured in
conformity with the Standards. Should applicable law or industry requirements
specify defect limits or other requirements that are more stringent than those,
if any, contained in the Standards, the more stringent requirements shall
prevail and apply. No Product contained in any shipment now or hereafter made to
Buyer will, at the time of such shipment or delivery, be adulterated, misbranded
or mislabeled within the meaning of any applicable federal, state or municipal
law as such exist at the time of shipment or delivery. This warranty shall be a
continuing warranty and shall be binding upon Seller with respect to the
Products that Seller ships or delivers to Buyer in accordance with the terms and
conditions of this Agreement.

13.2 Seller shall furnish Buyer duly executed by an officer of Seller,
certificates of compliance with (i) all applicable laws, orders and regulation
of the federal or any state or municipal government or agency thereof, which
apply to this Agreement, (ii) the Standards and written formulations for
Products, and (iii) all laws and regulations which may relate to the processing
and manufacturing Plants of Seller which are used in the manufacture of the
Products.

13.3 All Products manufactured by Seller shall be manufactured, packaged,
produced and labeled, and delivered in accordance with the Product Standards.
Seller shall not change any Standards without Buyer’s written consent, except as
in response to request by federal, state or local agencies having appropriate
jurisdiction in which event Seller shall promptly notify Buyer of such change.
Seller shall not alter the finished Product package without obtaining the
written consent of Buyer prior to any alteration which consent Buyer has no
obligation to give.

 

14



--------------------------------------------------------------------------------

13.4 Seller shall carry for the entire term of this Agreement, with companies
reasonably satisfactory to Buyer: (i) Workers’ Compensation and Employees’
Liability Insurance; (ii) Standard Form Fire and Extended Coverage Insurance for
the full replacement value of any of the Products or any packaging materials,
and (iii) Public Liability Insurance including Contractual Liability and
Products Liability Coverage with a combined single limit of not less than
Fifteen Million Dollars ($15,000,000). The insurance policies shall be claims
based and name Buyer as an additional insured party and provide that at least
thirty (30) days prior written notice of cancellation, amendment, or lapse of
coverage shall be given to Buyer by the insurer. Seller will submit policies
and/or certificates of insurance evidencing the above coverage to Buyer upon
Buyer’s written request.

13.5 It is expressly recognized and agreed that Buyer is relying on the
representations and warranties of Seller contained herein and such
representations and warranties shall survive the execution and/or termination of
this Agreement.

13.6 Organization. Seller is a corporation duly organized, validly existing and
in good standing under the laws of its state of incorporation as to the United
States and as to the region in which it does business and has full power and
authority to carry on its business as now being conducted.

13.7 Authorization and Agreement. The execution, delivery and performance of
this Agreement by Seller has been authorized by all necessary corporate action
on its part. The consummation of the transactions contemplated by this Agreement
will not result in the breach of, or constitute a default under, any indenture,
mortgage, note, agreement or other financing agreement to which Seller is a
party or to which it or its properties or rights are subject and will not be in
violation of the rights of any other party.

13.8 No Consent. No consent of any party and no consent, license, approval or
authorization of, or exemption by, or registration or declaration with, any
governmental authority, bureau or agency is required in connection with the
execution, delivery, validity or enforceability of this Agreement with respect
to Seller and the consummation of the transactions contemplated hereby.

13.9 Validity and Enforceability. This Agreement is valid and enforceable
against Seller in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency or other laws affecting the rights
of creditors generally. The execution, delivery and performance of this
Agreement by Seller does not violate any law or rule or regulation or give rise
to a cause of action in favor of any person which will result in any liability
to any of the Parties.

13.10 No Breach. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) violate any
provision of the Articles of Incorporation or By-Laws of Seller (ii) violate,
conflict with or result in the breach or termination of, or otherwise give any
other contracting party the right to

 

15



--------------------------------------------------------------------------------

terminate or constitute a default (by way of substitution, novation or
otherwise) under the terms of any mortgage, lease, bond, indenture, agreement,
franchise or other instrument or obligation to which Seller is a party or by
which it may be bound or by which any of the property or assets of Seller may be
bound or materially affected, (iii) result in the creation of any lien, charge
or encumbrance upon the assets or properties of Seller as it relates to its
business or the pending business of Buyer, (iv) violate any judgment, order,
injunction, decree or award of any court, arbitrator, administrative agency or
governmental body against, or binding upon Seller or upon the property, assets
or business of Seller or (v) constitute a violation by Seller of any law or
regulation of any jurisdiction as such law or regulation relates to it or to the
property or business of Seller.

13.11 Compliance with Laws. The business and operations of Seller and any of its
other affiliates and subsidiaries, if any, have not been, and are not, conducted
in violation of any applicable judgment, order, injunction, award, tariff or
decree. Seller has not received notice of, nor does Seller have any knowledge of
or any reasonable grounds to know after due inquiry that the business and its
operations have not been and are not, conducted in violation of any Federal,
state or local law, ordinance, regulations, or any other requirement of any
governmental body, court or arbitrator applicable to Seller or pursuant to which
they conduct their business and operations. Seller has all permits, licenses,
orders, authorizations or approvals of any Federal, state, local or foreign
governmental or regulatory body to carry on its business in the places and in
the manner now and heretofore conducted, and all such licenses, authorizations
and permits are in full force and effect. Seller has neither received notice of
nor have any knowledge of or any reasonable grounds to know after due inquiry
that the business and operations of Seller have not and are not, conducted in
material violation of any such licenses, authorizations and permits, and no
proceeding is pending or threatened to revoke or limit any such license,
authorizations or permits.

 

14. Termination.

14.1 Termination by Seller. Seller will have just cause to terminate this
Agreement immediately upon written notice to Buyer or to refuse to renew this
Agreement, without judicial or administrative notice or resolution, upon the
occurrence of any termination event specified below:

14.1.1 Breach. Buyer or any of its employees (i) breaches any obligation under
the terms of this Agreement or (ii) breaches any other obligation under this
Agreement and fails to cure the breach within 90 days after Seller demands its
cure in writing.

14.1.2 Normal Business. Buyer ceases to conduct business in the normal course,
becomes insolvent, enters into suspension of payments, moratorium,
reorganization or bankruptcy, makes a general assignment for the benefit of
creditors, admits in writing its inability to pay debts as they mature, suffers
or permits the appointment of a receiver for its business or assets, or avails
itself of or becomes subject

 

16



--------------------------------------------------------------------------------

to any other judicial or administrative proceeding that relates to insolvency or
protection of creditors’ rights.

14.2 Termination by Buyer. Buyer will have just cause to terminate this
Agreement immediately upon written notice to Seller or to refuse to renew this
Agreement, without judicial or administrative notice or resolution, upon the
occurrence of any termination event specified below or elsewhere in this
Agreement:

14.2.1 Breach. Seller or any of its employees breaches any obligation under this
Agreement and fails to cure the breach to Buyer’s satisfaction within ninety
(90) days after Buyer demands its cure in writing.

14.2.2 Normal Business. Seller ceases to conduct business in the normal course,
becomes insolvent, enters into suspension of payments, moratorium,
reorganization or bankruptcy, makes a general assignment for the benefit of
creditors, admits in writing its inability to pay debts as they mature, suffers
or permits the appointment of a receiver for its business or assets, or avails
itself of or becomes subject to any other judicial or administrative proceeding
that relates to insolvency or protection of creditors’ rights.

14.2.3 Failed Conditions. In the event Seller does not cure its inability to
satisfy the conditions contained in a notice received from Buyer pursuant to
Section 3.4 within the time periods set forth therein.

14.2.4 Insolvency. The institution by Seller of insolvency, receivership or
bankruptcy proceedings or any other material proceedings for the settlement of
its debts, including, without limitation, a reorganization, a compromise, an
arrangement or assignment for the benefit of its creditors; the institution of
such proceedings against the Seller and Seller has failed to resolve in its
favor within twenty (20) calendar days after appropriate services of process.

14.2.5 General Assignment. The Seller makes a general assignment for the benefit
of creditors, Seller’s dissolution or ceasing to do business in the normal
course; Seller has a substantial part of its assets seized.

14.2.6 Fair Trade Practices. The Seller shall at all times comply with
international fair trade practices. Buyer shall have the right to terminate this
Agreement upon seven (7) days prior written notice to Seller or its legal
representative in the event that Seller, its officers, executives, partners,
directors, principals, employees, attorneys or agents, does any of the
following: engages in illegal, immoral, or criminal conduct resulting in a
criminal indictment with a substantial likelihood of conviction; misrepresents
or conceals anything in its background that could be detrimental to the value of
Buyer’s goodwill, name, reputation or stock; engages in conduct contrary to the
best interests of Buyer; engages in conduct that offends the sensitivities of a
significant portion of the population, including, without limitations, use of
child labor, acts contrary to international standards for the treatment of
employees or the environment, abrogates

 

17



--------------------------------------------------------------------------------

the rights of employees to congregate and the like; or engages in conduct that
could bring Buyer into public disrepute.

 

15. Consequences of Termination.

15.1 Termination Obligations. Without waiving any rights or remedies a Party may
have hereunder, upon the expiration or termination of this Agreement, all rights
granted to either Party hereunder will immediately cease, and the parties will
(i) promptly comply with the termination obligations specified below and
(ii) otherwise cooperate with the other Party to terminate relations in an
orderly manner.

15.2 Payments. Buyer shall pay Seller all due and outstanding amounts. There
shall be no liquidated, consequential or incidental damages or payments due of
any kind.

 

16. Notice.

16.1 All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been given by a Party
(i) when delivered by hand; (ii) one day after deposit with a nationally
recognized overnight courier service (postage prepaid); (iii) when sent by
facsimile with confirmation of transmission by the transmitting equipment (a
confirming copy of the notice shall also be delivered by the method specified in
(i) or (ii) in this Section). Notices shall be sent in each case to the address
indicated for each Party below. The notice provision for any Party may be
changed by sending notice in accordance with this Section.

 

If to Seller:    with a copy to: Natural Alternatives    Fisher Thurber LLP
International, Inc.    4225 Executive Square, Suite 1600 1185 Linda Vista Drive
   La Jolla, California 92037 San Marcos, California 92078    Attention: David
A. Fisher Attn: President or Chief    Telephone: (858) 535-9400 Operating
Officer    Facsimile: (858) 535-1616 Telephone: (760) 744-7340    Facsimile:
(760) 591-9637    If to Buyer:    with a copy to: Mannatech, Inc.    600 S.
Royal Lane, Suite 200    Coppell TX 75019    Attention: General Counsel   
Telephone: 972-471-7388   

 

18



--------------------------------------------------------------------------------

Facsimile; 972-471-7352

16.2 Designated Contact. If a specific contact person is designated in a
provision, notice concerning the subject matter of such provision shall be
directed to such person. The address, facsimile number or the name of any Party
or contact person or other number may be changed by sending notice in the manner
set forth above.

 

17. Attorney’s Fees.

In the event any Party hereto shall institute an action, including arbitration
pursuant to Section 21 of this Agreement, to enforce any rights hereunder, the
prevailing party in such action shall be entitled, in addition to any other
relief granted, to reasonable attorneys’ fees and costs.

 

18. Severability.

Any portion of this Agreement which may be prohibited or unenforceable in any
applicable jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such prohibition or unenforceability, but shall not invalidate the
remaining portions of such provisions or the other provisions hereof or affect
any such provisions or portion thereof in any other jurisdiction.

 

19. Modification.

This Agreement and any documents or memorandums attached hereto may be revised
from time to time and can be modified by mutual written agreement of the
Parties.

 

20. Waivers.

Any failure by any of the Parties to comply with any of the obligations,
agreements or conditions set forth in this Agreement may be waived by the other
Party, but any such waiver will not be deemed a waiver of any other obligations,
agreement or conditions contained herein.

 

21. Arbitration.

Any controversy or claim arising out of or relating to this Agreement or the
existence, validity, breach or termination thereof, whether during or after its
term, will be finally settled by compulsory arbitration in accordance with the
Commercial Arbitration Rules and Supplementary Procedures for Commercial
Arbitration of the American Arbitration Association (“AAA”); provided, however,
that in the event of any such controversy or claim, (i) neither Party will
initiate arbitration within the first thirty (30) days after the aggrieved Party
first notifies the other Party of the controversy or claim and (ii) during such
thirty (30) day period, the chief executive officers of both parties convene at
least

 

19



--------------------------------------------------------------------------------

once in Dallas, Texas, to endeavor in good faith to amicably resolve the
controversy or claim.

To initiate arbitration, either Party will file the appropriate notice at the
appropriate Regional Office of the AAA. The arbitration proceeding will take
place during a period not exceeding three (3) days. The arbitration panel will
consist of three (3) arbitrators, one arbitrator appointed by each Party and a
third neutral arbitrator appointed by the AAA. Any communication between a Party
and any arbitrator will be directed to the AAA for transmittal to the
arbitrator.

The arbitral award will be the exclusive remedy of the parties for all claims,
counterclaims, issues or accountings presented or plead to the arbitrators. The
award will (i) be granted and paid in U.S. Dollars exclusive of any tax,
deduction or offset and (ii) include interest from the date of breach or other
violation of the Agreement until the award is fully paid, computed at the
then-prevailing LIBOR rate. Judgment upon the arbitral award may be entered in
any court that has jurisdiction thereof. Any additional costs, fees or expenses
incurred in enforcing the arbitral award will be charged against the Party that
resists its enforcement.

 

22. Counterparts.

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original but all of which together will constitute one and the same
document.

 

23. Compliance.

Each Party will comply with all laws relating to the performance of this
Agreement including federal and state laws, rules and regulations and represents
and warrants that execution of this Agreement and performance of its obligations
under this Agreement does not and will not breach any other agreement to which
it is or will be a party, including but not limited to any agreements with its
customers.

 

24. No Agency.

Neither Party shall purport or shall be deemed an agent, employee, partner, or
joint venture with the other Party.

 

25. Governing Law.

The Parties hereto agree that this Agreement shall be enforced and governed by
the laws of the State of Texas without regard to the conflicts of law
principals. Each Party consents to personal jurisdiction in Dallas County,
Texas, for any action to enforce arbitration including any further rules
provided for emergency or extraordinary relief, as to this Agreement.

 

20



--------------------------------------------------------------------------------

26. Authority.

The Parties represent that they have full capacity and authority to grant all
rights and assume all obligations they have granted and assumed under this
Agreement.

 

27. Assignment.

This Agreement and the rights hereunder may not be assigned by any Party (except
by operation of law) without prior written consent of the other Party, but,
subject to the foregoing limitation, this Agreement shall be binding and inure
to the benefit of the respective successors, assigns, and legal representatives
of the Parties.

 

28. Force Majeure.

Neither Party shall be liable for any failure, inability or delay to perform
hereunder, if such failure, inability or delay is due to war, strike or other
labor stoppage or slowdown, flood, fire, explosion or accident, transportation
stoppage, materials shortage, government law, order or regulation or energy
allocation or shortage; provided, however that Buyer shall under no
circumstances be relieved of the obligation to pay amounts then due to Seller.
If delay or failure caused by such force majeure condition shall continue for
more than ninety (90) days, either Party shall have the right, at its sole
discretion, to terminate this Agreement, by giving notice to the other of its
election to terminate. For the purposes of this Agreement, the term “force
majeure” shall mean any event beyond the control of the parties, including,
without limitation, fire, flood, riots, strikes, epidemics, war (declared or
undeclared and including the continuation, expansion or new outbreak of any war
or conflict now in effect), terrorist acts, export controls, embargoes, changes
in government and governmental actions or decrees.

 

29. Captions.

The headings of the sections in this Agreement are intended solely for
convenience of reference and are not intended and shall not be deemed for any
purpose whatsoever to modify or explain or place constriction upon any of the
provisions of this Agreement.

 

30. Incorporation of Recitals.

The recitals of this Agreement shall be construed and interpreted as comprising
an essential portion of this Agreement.

 

31. Publicity of Agreement.

This existence of this Agreement is confidential. Neither Party shall engage in
any type of publicity in any way connected with this Agreement without the other
Party’s prior written approval, which approval shall not be unreasonably
withheld. However, approval to disclose is hereby given by both parties to the
extent required for compliance with any

 

21



--------------------------------------------------------------------------------

governmental rule, regulation or other requirement. In the event of any
disclosure, the publishing Party shall furnish a copy of such disclosure to the
other Party.

 

32. Entire Agreement.

This Agreement constitutes the entire agreement between the Parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understanding of the Parties, and there are no
representations, warranties, or other agreements between the Parties in
connection with the subject matter hereof except as specifically set forth
herein. No supplement, modification, amendment, waiver or termination of this
Agreement shall be binding unless executed in writing by the Parties hereto.

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
first written above.

 

Mannatech Incorporated By:  

/s/ Terry L. Persinger

  Terry L. Persinger Its:   President Natural Alternatives International, Inc.
By:  

/s/ Randy Weaver

  Randell Weaver Its:   President

 

22